¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu, considered at its June 5, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is granted and review of the issue raised in the answer to the petition for review is also granted. The parties are directed to file supplemental briefs within 30 days of the date of this order that address the issue of whether Randy Reynolds & Associates was an aggrieved party in the Court of Appeals under Rule of Appellate Procedure 3.1. The supplemental briefs may also address the other issues raised in the petition for review and the answer to the petition for review.
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE